

117 HR 5214 IH: To amend the Internal Revenue Code of 1986 to permit expenditures from health savings accounts, flexible spending arrangements, and health reimbursement arrangements for dietary supplements.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5214IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Curtis (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit expenditures from health savings accounts, flexible spending arrangements, and health reimbursement arrangements for dietary supplements.1.Expenditures from health savings accounts, flexible spending arrangements, and health reimbursement arrangements for dietary supplements(a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 Code is amended by adding at the end the following:(E)Dietary nutritional supplementAmounts paid for a dietary supplement (as defined in section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)) shall be treated as amounts paid for medical care..(b)Reimbursements from flexible spending arrangements and health arrangements for dietary nutritional supplementsSection 106 of such Code is amended by adding at the end the following:(h)Reimbursements for dietary nutritional supplementsFor purposes of this section and section 105, expenses incurred for a dietary supplement (as defined in section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)) shall be treated as incurred for medical care..(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.